 In the Matter of HARDWICK STOVE COMPANY, INC.andINTERNATIONALMOLDERS' UNION OF NORTH AMERICACase No. C-70.-Decided July 8, 1936Stove and Furnace Manufacturing Industry-Interference, Restraint or Coer-cion:surveillance of union meetings and activities ; espionage ; interference withorganizational activity;questioning employees regarding union affiliation; at-tempt to bribe union members ; engendering fear of loss of employment forunion membership and activity-Conditionof Employment:non-membership inunion-Discrimination:inallocationofwork ; demotion ; discharge-Rein-statement Ordered-Back Pay:awarded.Mr. Walter G. Cooper, Jr.,for the Board.Mr. D. Sullins StuartandMr. James F. Corn,of Cleveland, Tenn.,for respondent.'Hilda'Droshnicop,of counsel to the Board.DECISIONSTATEMENT OF CASEOn February 3, 1936, the International Molders' Union of NorthAmerica, hereinafter referred to as the Union, filed a charge withthe Regional Director for the Tenth Region, charging the HardwickStove Company, Incorporated, of Cleveland, Tennessee, hereinaftercalled respondent, with having committed unfair'labor practices pro-hibited by the National Labor Relations Act, approved July 5, 1935,hereinafter called the Act.A complaint and accompanying notice ofhearing were issued by Charles N. Feidelson, duly designated agentof the National Labor Relations Board, on February 7, 1936, copiesof which were duly served upon respondent and upon the Union.The complaint charged respondent with violations of Section 8,subdivisions (1), (2), and (3) of the Act, by virtue of its dischargeof and refusal to reinstate eight employees-Charlie Wagner, CarlLyles, Millard Sutton, Spencer Blankenship, Tom Ray, Louis Dodd,Ernest Cross 1 and Garland Fullbright-for forming, joining, andassisting the Union.On February 19, 1936, respondent submitted itsconstitutional objections to the jurisdiction of the Board and its an-swer, in which it denied the allegations of unfair labor practices andmoved to dismiss the complaint.1 "Everett Cross"is the correct name of the molder designated in the complaint as"Ernest Cross" ; he will be referred to in this decision by his correct name.78 DECISIONS AND ORDERS, ":_' ;;,,79Pursuant to notice, a hearing was held at Chattanooga, Tennessee,March 2, 3, 4, 5 and 30, 1936, before Noel R. Beddows, duly designatedby the Board as Trial Examiner. Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bear-ing on the issues was afforded both parties.At the opening of thehearing respondent moved to dismiss the complaint on the groundthat its business was not in interstate commerce.The Trial Exam-iner's ruling denying this motion is hereby affirmed.Paragraph 4of the complaint was subsequently amended to allege that respondenthad interfered with its employees in joining rather than in forminga labor organization.Respondent later in the hearing renewed itsconstitutional objections and moved to dismiss the complaint on theground that the evidence faileca. to support the allegations of viola-tion.At the close of the hearing respondent renewed all of theseobjections in its motion to dismissThe Trial Examiner overruledthem.His ruling is hereby affirmed.By order of March 30, 1936, and in accordance with Section 35,Article II of National Labor Relations Board Rules and Regula-tions-Series 1, the proceeding was transferred to and continued be-fore the Board.Thereafter, respondent requested an opportunity toargue the case on the record before the Board.The Board grantedthe request, and on April 9, 1936, Mr. Stuart, appearing for respond-ent, and Mr. Sternau, representing the Union, made arguments beforethe Board at Washington.Upon the entire record now before it, including the pleadings,transcript of the evidence, exhibits introduced, and the brief of re-spondent, the Board makes the following :FINDINGS OF FACT1.HARDWICK STOVE COMPANY,INCORPORATEDThe Hardwick Stove Company, Incorporated, is a Delaware cor-poration, having its principal office and place of business, which is thesceneof the present dispute, in Cleveland, Bradley County,Tennessee.It is one of the largest, if not the largest, foundry in the South.Respondent is engaged at its Cleveland plant in the production, saleand distribution of stoves and ranges. It employs 400 or 500 em-ployees at its peak season, of whom 200 are molders.During August,1935, it had approximately 150 molders.At the hearing respondent stipulated that it acquires a substantialportion, if not the bulk, of itsraw materialsfromstatesother thanTennesseeand that it ships a substantial part, if not the' bulk, of itsmanufactured products to points outside of Tennessee. - Thus, practi-cally all the pig iron used by it is-imported from Birmingham, Ala= 80NATIONALLABOR RELATIONS BOARDbama; 80% or 90Joof its coke is bought in the same city; a largeproportion of its steel is similarly purchased outside of Tennessee.The emery and branding used by respondent come from New Yorkand its brick from Ohio.Most of these products are bought f. o. b.Cleveland.Respondent sells its finished products to jobbers, whole-salers and retailers all over the United States and disposes of a largevolume of its production to mail order houses which deal extensivelywith most of the states in the union.Respondent advertises in jour-nals of nation-wide circulation.It has registered a trademark foruse in interstate commerce.All of the aforesaid constitutes a continuous flow of trade, trafficand commerce among the several States.H. THE UNFAIR LABOR PRACTICESA. Respondent's labor policy before the passage of the ActThe history of respondent's labor relations before the passage of theAct is one of unyielding resistance to unionism.Since the foundingof the company it was generally understood that no union activitieswould be permitted in the plant.Hurt, vice-president of respondent,testified at the hearing that he had been trained by the founder of thecompany to believe "that union-organizers had horns" and that it wasrespondent's settled policy to refuse to bargain collectively with groupsof its employees and to discharge men who joined a union. The strikesin 1916 and iii 1926-1927 which resulted from this suppression werecombatted by methods which left the employees in no doubt of respond-ent's determination to crush the movement by any means at its com-mand. In 1926-1927, open Union meetings held in the city courthouse were attended by officers of respondent, among them Hurt,Hughes, the chief timekeeper, and Carl, a superintendent at thefoundry.Another meeting, held at the Cates building in Cleveland,"was again spied on, by Hurt, who gained admittance to the Unionhall and hid behind a door until he was discovered.Thereafter, meet-ings were held out of town in an effort to escape the espionage andreprisals of respondent, but to no avail; Hughes and Flowers, chieftimekeeper and timekeeper of respondent, respectively, were discoveredlistening under the floor of the building during the course of one ofthe meetings:Ira Logan, an employee,, was also retained by respond-ent as a spy.Walden, production manager, and' Andrews, chief fore-man of the foundry department, also eavesdropped on a Union meetingat the house of one of respondent's molders during this period.Atabout this time Andrews urged Millard Sutton, an employee, to assertunder oath in an injunction suit that.strikers had called him a scabin 'an, attempt to intimidate him into joining them.' In the face of DECISIONS AND ORDERS81Sutton's insistence that this had not occurred, Andrews warned himthat he would be discharged if he did not swear to these facts at thehearing on the injunction.Sutton was dismissed when respondentsubpoenaed him and he refused to perjure himself.As a result of respondent's tactics the Union in Cleveland was re-duced to a membership of one or two men. Owing to respondent'sintense hostility, the Union omitted from its publications all referenceto the existence of a skeleton organization in Cleveland, for fear thatrespondent might be aroused to activities which would make the futuregrowth of the Union impossible.The obligations imposed by Section7 (a) of the National Industrial Recovery Act did not make respondentmore receptive to unionism.Hurt testified that he opposed the union-ization of the men in 1933, among other reasons because the organizersent by the Union was a foreigner and because respondent disagreedwith the Union regulations concerning apprenticeship.B. The unfair labor practicesIn the early spring of 1935 discussion of unionism in the Clevelandfoundries revived.In response to the request of the employees for anorganizer, the American Federation of Labor sent Frank Spurling:to Cleveland in March, 1935, under the supervision of Henry Sternau.The organizers soon obtained the verbal agreement of 12.1 out of 123,employees in respondent's molding department to join if respondentdid not interfere in the organization.On August 9, 1935, the first Union meeting was held at BentonPike, about a mile and a half from the center of town.About ten ortwelve men from the foundries in Cleveland attended, among themLouis Dodd, Millard Sutton, Tom Ray, Garland Fullbright, BlancoWooden and Clyde Mowery, employees of respondent.During themeeting, Bill Brown, respondent's plant policeman, drove past in a carseveral times, finally drew up near the meeting house and observedwho was there.Paul Brown, who was with his father, was asked tocome in, but refused to do so.The Browns continued their inspectionfor approximately half an hour and then drove away. On beingwarned that Mowery was a spy, Sternau requested him to leave.Full-bright predicted that Mowery would immediately inform respondent,and that the employees who attended the meeting would be discharged..On August 12, three days after the meeting, Dodd, an expert molderwho had been employed by respondent for five years,' was removedfrom his regular job and consigned to cat-skinning (doing extra, help-ing or substitution work), while Charlie. Ernest, who had not workedfor respondent for several years, replaced him.On, the same. day'Dodd's average earnings were $20 a week. 82NATIONAL LABOR RELATIONS BOARDFullbright,3 a skilled barrel. molder of ten years' standing, was dis-missed by Andrews, chief foreman of the foundry department, withthe words : "The company requires me to get rid of you."He wasreplaced by Bob Courtney,.wlho had been employed by respondent forabout four or five months.A subsequent meeting of the Union called at Benton Pike was notattended because the men were intimidated by respondent's espionageat the first.The next meeting was held on Friday, August 16, atPainters' Hall, a building in the middle of Cleveland, near the courthouse.All those present at the first meeting attended, with the addi-tion of Carl Lyles, Spencer Blankenship, John Kerr, Charlie Wagnerby respondent and by the Dixie Foundry, another foundry in Cleve-land, attended.Wagner, Lyles, Sutton, Blankenship, Ray, Dodd,Cross, Fullbright, Kerr and Wooden applied for membership in theUnion.A considerable number of molders employed by respondentgathered in the court yard across the street from the hall, but weredeterred from going in to the meeting because numerous officials ofrespondent and the Dixie Foundry 4 stood for approximately half anhour in full view in front of the building, observing the men who weregoing in.A few days after this meeting Ray heard Richardson remark toLuther Mowery, "There are going to be soiree good jobs for somebodyaround here in a day or two."At about this time Andrews approachedDodd, asked him how he liked the Union, and suggested that Doddcould name his. job if he would go to the third meeting as a spy forrespondent.Dodd replied, "Let the same one tell you that told you Iwas there."On August 20, when Dodd applied for a cat-skinning job,he was escorted out of the plant by Bill Brown, who said that he hadgotten his orders from the office.When he applied to Walden forreinstatement,Walden said, "What did you want to go to those meet-ings for, ... you know we don't allow it, never have and never will."On August 17, Sutton, who had been employed by respondent forapproximately eight years,5 was removed from his regular job andwas detailed to substitute for Clyde Green, who was temporarilyabsent because of a hurt knee.. When Green returned on August 19.Brown ordered Sutton off the company property. This was unusual,since cat-skinners were usually permitted to remain about the foundryin case a substitute or extra man might be needed. Sutton's positionwas filled by Dewey Stansbury, whose place in turn had been takenFulibright'swages were about$30 to$35 a week.tHurt,Walden, Richardson,a foreman,BillBrown,Paul Broan,Hubert Brown andLuther Mowery,an instructor employed by respondent, and Walter Kyle- and Le RoyRyner,of Dixie Foundry,were seen in the vicinity.5 Sutton's average earnings were$18 to $20 a week. DECISIONS AND ORDERS83by a newcomer who had worked in the foundry for only a few days;Shortly thereafter, Sutton was given notice to move from his house;which was owned by Andrews.At about thesame timeRay, an expert Molder of six years' experi-ence,° was told that his job had been cut out because, of curtailmentof production., Five other molders performing the same work retainedtheir positions.Rufus Swicegood, Ray's partner, was given otherwork while Ray was told that he could cat-skin if he wished to do so.Instead of Ray; Pete Senters, a helper of three or four weeks' experi-ence, was hired for cat-skinning on August 19; on August, 20, Raywas again refused work but saw his former job going into opera-tion again ; , on, August 21, however, when he expected to return tohis work, he was ejected from the foundry by Trotter, the.-Chief ofPolice of Cleveland.Dan Rymer, a non-Union helper of five months'experience who in June, 1935 had demonstrated his incapacity,to holdRay's position, replaced Ray.Ray had lived in a company house forthree years; after his discharge he was given three days' notice tomove.Everett Cross,' who had been helping Ray, was laid off on August19 under the same circumstances and was replaced by a new man.CharlieWagner, a man of extensive experience as a molder, whohad worked for respondent five days a week since 1934,8 was toldon August 17 that his services would no longer be required sinceall the skinners were to be laid off.BillBrown ordered Wagnerto leave the property at once, and kept him under strict surveillancewhen he permitted him to enter the plant on pay day to receive hisfinal check.Respondent continued to employ skinners after August20, among them Willard Lyles, J. Senters, Marshall McClanahan andShorty Collins.Spencer Blankenship,° a skilled squeezer molder of two years ex-perience who had worked six days a week before attending the Unionmeeting on August 16, was told on August 19 that his position wasto be given to Joe McClanahan, a workman of admittedly inferiorcapacity to whom Blankenship had previously been preferred.Re-spondent fails to explain why of the ten molders doing comparablework, Blankenship was eliminated or why Blankenship was notdetailed to other jobs which were then open.Carl Lyles, a skilled molder of four years' standing,10 was replacedon August 19 by Clyde Mowery, a pattern maker in the plant.Mowery was subsequently returned to the pattern job and Lyles'Ray earned $30 a week.7Cross earned about $12 a week in August."Wagner earned,al out $20 to$25 a week.Blakenship's earnings were $22 to$23 a week.10Lyles'wages averaged about $22 a week.5727-37-vol a-7 84NATIONAL LABOR RELATIONS BOARDplace was taken,by Lem Banks, an old employee of such inferiorskill that he was later removed and the position given to anothermolder.As in the case of the others,Lyles failed to get any skinningwork whatever and was shortly thereafter ordered to keep away fromthe foundry.Since respondent observed no rules of seniority, andconceded that Lyles was an excellent workman, its choice of Lyles fordismissal out of the six or eight.bench molders producing the sameproduct is not satisfactorily explained by the alleged projecteddecrease of production.'Althoughthe organization of respondent'splan was such thatAndrews (or his sub-foremen when he was absent)had complete rightto hire and discharge,Andrews and the foremen-sent the Unionmen to Walden, the production manager,when they applied forreinstatement,saying that they would be glad to give them workif the office permitted it.Their applications toWalden were met,with the statements,"We do not need any men", or,"Why did youjoin up with the Union?"At a meeting of the Union on August 23, after the discharges, offi-cials of respondent and of the Dixie Foundry were again conspicu-ously in evidence about the building.Later Union meetings weresecret.Respondent declares that after the passage of the National LaborRelations Act, its labor policy was changed to conform to the law;that the presence of its officials in the vicinity of Union meetingswas accidental;and that.themen here in question were laid offbecause of an impending reduction in production.In support of the contention that its anti-Union policy was modi-fied by the requirements of the Act,respondent adduced evidencethatMr. Hurt requested Mr. Walden and Mr. Andrews to read theAct carefully and to abide by it.There is no evidence that re-spondent posted notices or announced publicly that it would notinterfere with a union in the foundry.On the contrary it is appar-ent from the evidence of the sub-foremen's warnings to the menduring this period that they shared with the employees the impres-sion that Union activities were,stillan invitation to dismissal. Itis obvious that respondent'policy to its workers encouraged them in the belief that it wouldemploy against unionism the measures that had proved so effectivein the past.Under these circumstances neglect in assuring the menthat their rights under the law will be observed necessarily subjectsthem to anxiety which is as cramping to effective action as openintimidation and discrimination.We incline to the view that respond-ent cultivated and was content to profit by this fear on the partof its employees. DECISIONS AND ORDERS85Similarly unconvincing is responden's attempt to show that thepresence of several of its officials outside the hall on the three occa-sions on which the Union held open meeting was fortuitous.As-suming the reality of the initial coincidence we believe that a properregard for the rights guaranteed employees by the Act would haveprompted respondent's officers to take precautions to permit nomisunderstanding of their position.No over subtle analysis is re-quired for comprehension of the fact that in the light of respondent'santi-Union record, the foregathering in front of the hall of a groupof its officials would powerfully recall the experience of 1926-1927and would suggest that the price of unionism was still the employees'jobs.Respondent may not disclaim foresight of the normal andinevitable effects of its behavior.The continued appearance ofrespondent's officers at the second and third meetings permits nodoubt that respondent intended the result obtained; that is, thedestruction of the growing Union movement in its foundry.The evidence submitted in support of the contention that theeight men named in the complaint were laid off temporarily becauseof a reduction of production in August does not improve respondent's.position.The record of good castings produced weekly from August3, 1935, to February 22, 1936, brought in by respondent fails toestablish a material curtailment of operations during and immedi-ately following the weeks in which the employees here in questionwere laid off.Throughout August, September and October, thefoundry ran six days a week for the usual number of hours, andthe widest fluctuation during August was between the figures of398,725 pounds (to August 17) and 363,435 pounds (to August 31).In September production remained but slightly lower than that ofAugust; castings in October were almost as many as in August; inthe beginning of November the maximum output of the entire periodfrom August to January was obtained. It was not until Novemberthat the marked slump to which respondent refers occurred; thelowest point was reached in December.Moreover, some doubt ofthe accuracy of using the amount of,good castings to determine out-put for a given period was expressed at the hearing by respondent'sofficials. themselves..Andrews testified that fluctuation in the numberof good castings might reflect the fact that extremely light or heavywork was being done that week, rather 'than a difference in totalproduction or total number of men employed. In the, same way, ifthe cleaning room got behind in its work, one week and caught upthe following week, those castings would be reflected in the numberof castings credited to the following week. In addition, some typesmust be re-done) and production of good castings would accordinglybe smaller despite the presence of as many molders in the plant. 86NATIONAL LABOR RELATIONS BOARDAndrews admitted that most of the discrepancies in production inAugust might be explained in large part by the factors vitiating theaccuracy of good castings as an index of production.The number of men laid off and taken on during August, Septem-ber and October similarly fails to support respondent's allegationthat a substantial decrease of force occurred at or about the time theUnion men were dismissed.Andrews admitted at the hearing thatrespondent employed between 180 and 200 men in the molding de-partment in September as against approximately 150 in August.Irrespective of the circumstances under which they were "laid off",respondent's failure to reemploy the eight men here in questiondespite their applications for reinstatement, when these substantialadditions'in force were made, indicates that their original dismissalwas not and is not to be assigned to reduction in force.We are notpersuaded that this inference is false by the fact that besides thosenamed in the complaint, Johnny Kerr, Blanco Wooden, EdwardBoling, Sam Blair, James Coffee, John W. Daley, Willard Lyles,Leonard Ogle, Curtis Wolfe and Sam Cornwall were also laid off inAugust.Itwill be noted that Kerr and Wooden had attendedUnion meetings and applied for membership.Willard Lyles wasincapacited for work in August because he was shot, and Sam Corn-wall was out because of a burnt foot in the same month.Andrewstestified that Edward Boling, who was discharged on, August 31, wasonly a laborer and was never used unless respondent was extremely'short of hands; that Sam Blair left on August 31 because he had ajob he could not snake; that James Coffee, who was laid off on August10,was an inexperienced apprentice boy who was used only whenrespondent was very busy ; that Leonard Ogle was not a good work-man and that Willard Lyles was a good molder, but lazy. Point-ing in the same direction is the fact that in spite of their deficiencies,Blair, Coffee and Lyles, as well as Daley, all non-Union men, werereemployed by respondent in September, while the Union men, whomrespondent's officials freely admitted to be of superior skill and ex-perience, were not called back. In addition, during August, Sep-tember and October, Bill Vaughn, Charlie Ernest, Roy Ryden andLeamon Lee, all non-Union men who had never worked for respond-ent or who had not worked for respondent for several _ years, werehired.Andrew's reply to the Trial Examiner's expression of sur-prise that he deliberately passed over superior workers in favor ofadmittedly unskilled men was that ability was not the only elementin question; the answer suggEsts the principle of selection whichled to the elimination of the Union men.We note also that in the fivemonths between their discharge and the hearing respondent didnot afford the Union men the advantage of its policy of giving old DECISIONS AND ORDERS87and experienced employees who have been out of work for a con-siderable period temporary cat-skinning jobs in order to retaintheir services.Nor did respondent attempt to keep these men bydistributing the available work among them as well as the othersby reducing the number of hours or days in the work-week as ithad in the past, and as it did again in November and December,1935.The record abundantly establishes that after the passage of theAct, as well as before, respondent sent spies to Union meetings ; thatit attempted to buy off Union men individually ; that it terrorizedwould-be Union members by massing company officials in front ofthe meeting halls.Those who attended Union meetings respondentdemoted, discharged, refused to reinstate to employment, ejectedfrom company property and from company houses. As Commis-sioner of Police, vice-president of the Merchant's Bank of Cleveland,director of the Cleveland Chair Company, president of the Chero-kee Hotel Company of Cleveland and close associate of the otherfoundaries in Cleveland, C. L. Hardwick, president of respondent, isa power in the community whose latent disapproval alone mightwell deter a worker from asserting his rights.The record showsthat C. L. Hardwick actively pursued the men here in question withthe reprisals which, as Commissioner of Police and intimate of theother foundry operators in the town, he could easily command. Theemptiness of respondent's explanations in the face of examinationleaves only one inference to be drawn from these facts.We find that respondent discharged from employment betweenAugust 15 and August 19, and thereafter refused to 'reinstate CharlieWagner, Carl Lyles, Millard Sutton, Spencer Blankenship, TomRay, Louis Dodd, Everett Cross and Garland Fullbright, and thatby each of said discharges respondent discriminated in regard tohire and tenure of employment, and thereby discouraged member-ship in the International Molders' Union of North America.Bysuch acts, respondent interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The complaint alleges also a violation of Section 8, subdivision (2)of the Act.No evidence was introduced relating to this allegation;itwill therefore be dismissed.III.EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEInterference with the activities of employees in forming or join-ing labor organizations results' in strikes and other 'forms - ofindustrialunrestwhich in the iron and steel manufacturing.industrieshave habitually resulted in impeding the movement 88NATIONAL LABOR RELA']7ONS BOARDof products in interstate commerce.Thus, official statistics ofthe United States Department of Labor on labor disputes in thestove manufacturing industry indicate that 1934 and in January toSeptember, 1935, 4,797 men participated in strikes resulting in147,424 man-days of idleness, of which a large proportion were theoutcome of difficulties in regard to,union recognition and discrimina-tion for union activities.The aforesaid acts of respondent have led and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding the Board finds and concludes as amatter of law :(1)The International Molders' Union of North America is a labororganization, within the meaning of Section 2, subdivision (5) ofthe National Labor Relations Act.(2)Respondent, by discriminating in regard to the hire and tenureof employment of Charlie Wagner, Carl Lyles, Millard Sutton,Spencer Blankenship, Tom Ray, Louis Dodd, Everett Cross and Gar-land Fullbright, and each of them has engaged in and is engagingin unfair labor practices, within the meaning of Section 8, subdivi-sion (3) of the Act.(3)Respondent, by interfering- with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7'of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.(4) Such unfair labor practices are unfair labor practices affect-ing commerce, within the meaning of Section 2, subdivisions (6) and(7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to -Section 10,' subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatrespondent, Hardwick Stove Company, Incorporated, and its officersand agents shall:1.Cease and desist :(a)From discouraging membership in the International Molders'Union of North America, or in any other labor organization of its em-ployees,' by discharging or threatening to discharge any of its em-ployees for joining the International Molders' Union of North Amer-ica, or any other labor organization of its employees ; DECISIONS AND ORDERS89(b)From in any other manner discriminating against any of itsemployees in regard to hire or tenure of employment or any termor condition of employment for joining the International Molders'Union of North America, or any other labor organization of its.employees; and"(c)From in any other manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Charlie Wagner, Carl Lyles, Millard Sutton, SpencerBlankenship, Tom Ray, Louis Dodd, Everett Cross and GarlandFullbright, immediate and full reinstatement, respectively, to theirformer positions, without prejudice to any rights and privilegespreviously enjoyed;(b)Make whole said Charlie Wagner, Carl Lyles, Millard Sutton,Spencer Blankenship, Tom Ray, Louis Dodd, Everett Cross andGarland Fullbright for any loss of pay they have suffered by-reason of their discharge by payment to each of them, respectively,of a sum of money equal to that which each would normally haveearned as wages during the period from the date of his dischargeto the date of such offer of reinstatement, computed at the wagerate each was paid at the time of his discharge, less the amountearned subsequent to his discharge;(c)Post immediately notices to its employees in conspicuousplaces in its plant, stating (1) that respondent will cease and desistin the manner aforesaid, and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting.It is further ordered that the allegation of the complaint thatrespondent has engaged in and is engaging in unfair labor practices,-within the meaning of Section 8, subdivision (2), is hereby dismissed.